Citation Nr: 0003647	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  98-10 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pilonidal cyst. 

2.  Entitlement to service connection for skin disability, 
including as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from October 1965 to 
July 1967, including service in Vietnam. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the Detroit, 
Michigan, Regional Office (RO).  A notice of disagreement was 
received in February 1998, a statement of the case was issued 
in April 1998, and a substantive appeal was received in June 
1998.  


FINDINGS OF FACT

1.  The veteran suffers from post-operative residuals of 
pilonidal cyst surgery which are related to his period of 
active military service. 

2.  There is no medical evidence of a nexus between any 
current skin disability and the veteran's period of active 
military service. 


CONCLUSIONS OF LAW

1.  Residuals of pilonidal cyst surgery were incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999). 

2.  The veteran's claim of entitlement to service connection 
for skin disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It should also be noted that disease associated with exposure 
to certain herbicide agents, listed in 38 C.F.R. § 3.309, 
will be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Pilonidal Cyst

The Board views the October 1998 VA examination diagnosis of 
status post pilonidal cyst operation by history to be 
sufficient for well-grounded purposes (in the context of the 
reported clinical findings).  The veteran's assertions 
regarding inservice incurrence are accepted as true for well-
grounded purposes (an are in fact supported by certain 
service medical records).  Further, the claims file includes 
evidence of a link to service in the form of VA hospital 
records dated in August 1968 and the report of the October 
1998 VA examination.  The Board therefore finds the claim to 
be well-grounded under 38 U.S.C.A. § 5107a).  While certain 
evidence is not entirely clear, the Board finds that the duty 
to assist the veteran does not require further development, 
especially in light of the following decision. 

Service medical records dated in March 1966 show that the 
veteran was developing a "boil" between the buttocks.  A 
June 1966 clinical entry refers to a "POR check," but no 
details were furnished.  On separation examination in July 
1967, the veteran reported that he had or had had boils; on 
clinical examination, the veteran's skin was evaluated as 
normal.  

The veteran was hospitalized at a VA facility in August and 
September 1968 for pilonidal cyst draining.  At that time, he 
stated to hospital personnel that he had had this problem 
since 1966.  The hospital report was to the effect that the 
veteran was to return in three weeks for surgical treatment 
of his pilonidal cyst.  

On VA examination in October 1998, the veteran reported 
history of a boil in the buttock area in around 1965 with 
frequent recurrence of swelling, pain and discharge.  He also 
reported 1968 surgery at a VA hospital.  It was reported that 
since then there was no recurrence, but the veteran reported 
occasional discomfort and pain which he treated by hot baths.  
Clinical examination revealed a small skin deep scar near the 
coccyx which was reported to be well-healed.  There was no 
sinus drainage.  The examiner commented that there had been 
no recurrence of the cyst since 1968.  A separate cystic 
lesion was reported in the left sacroiliac area, but the 
examiner opined that this lesion was not related to the 
service-related pilonidal cyst surgery. 

After considering the above-evidence, the Board believes that 
service connection is warranted for post-operative residuals 
of a pilonidal cyst.  While there may be some medical 
distinction between a "boil" and a "cyst," the Board 
believes it reasonable to assume that the problem in the 
buttock area treated during service was one and the same as 
the problem in the buttock area which required surgery in 
1968.  Further, although there has apparently been no 
recurrence according to the October 1998 VA examiner's 
report, the examiner did refer to a scar which in the context 
of the clinical examination findings must be attributed to 
the surgery related to the cyst.  

B.  Skin Disability

After reviewing the evidence of record, the Board finds the 
skin disability claim to be not well-grounded.  While there 
are post-service medical records showing dermatitis as well 
as cellulitis of the left upper extremity, there is no 
medical evidence linking any current chronic skin disorder to 
the veteran's military service. 

Except for the boil discussed above, service medical records 
do not document complaints or treatment for skin problems.  
On discharge examination in July 1967, the veteran's skin was 
clinically evaluated as normal.  It should also be noted that 
general medical examination in 1968 in connection with the 
hospitalization for a pilonidal cyst was reported to show no 
abnormal findings.  It appears that the first post-service 
medical evidence of skin problems is a January 1985 VA 
examination for Agent Orange purposes.  It appears from that 
report that the veteran reported that he had had a rash for 6 
years. 

Based on the record, there is no medical evidence of a 
continuity of pertinent symptoms to relate any current skin 
disability to service.  Further, while the veteran did serve 
in Vietnam, the necessary nexus to service cannot otherwise 
be established under the provisions of 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) because there is no medical evidence 
showing that chloracne or other acneform disease consistent 
with chloracne was manifested within one year of exposure to 
a herbicide agent.  

By this decision, the Board is informing the veteran that to 
well-ground his skin disability claim, there must be medical 
evidence of a current skin disability and medical evidence 
linking that disability to his military service.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet.App. 69 
(1995).


ORDER

Entitlement to service connection for post-operative 
residuals of a pilonidal cyst is warranted.  To this extent, 
the appeal is granted. 

The veteran's claim of entitlement to service connection for 
skin disability, to include as due to Agent Orange exposure, 
is not well-grounded.  To this extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

